Citation Nr: 1532546	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-01 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board remanded this claim in June 2012 and again in June 2014 for further development.  It now returns for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the claim must be remanded so as to ensure substantial compliance with the Board's prior remand directives.

The Board's June 2014 remand directives instructed the VA examiner to provide opinions as to the likelihood that the Veteran's CAD was connected to or aggravated by his service-connected PTSD with associated depression and anxiety.  However, the August 2014 VA examiner only opined that "the condition claimed was less likely than not (less than 50 [percent] probability) incurred in or caused by the claimed in-service injury, event, or illness."

Consequently, the case must be remanded for further action, as there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

In addition, the rationale provided in the August 2014 VA opinion is not sufficient to allow the Board to make an informed decision.  As to the rationale supporting a negative nexus opinion for direct service connection, it is conclusory and thus inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning).  As to the rationale suggesting negative nexus opinions for secondary service connection, the VA examiner relied solely upon medical literature without discussing the particularities of the Veteran's symptoms and treatment and did not take the Veteran's lay statements into account.  Thus, further opinions must be obtained on remand.

Finally, a February 2015 letter indicates that the Veteran is in the process of applying for disability benefits from the Social Security Administration (SSA).  As these records may be relevant to the Veteran's claim, efforts must be made to obtain them and associate them with the claims file.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the Indianapolis VA Medical Center dated since November 2014 and associate them with the claims file.

2.  Obtain copies of all documents or evidentiary material pertaining to the Veteran's claim(s) for SSA/SSI benefits.   If these records are not available, a negative reply must be provided.

3.  Thereafter, obtain supplemental nexus opinions as the Veteran's coronary artery disease (CAD).  The clinician must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the CAD had its clinical onset during active service or is related to any in-service disease, event, or injury.  In addition, the clinician must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's CAD was either (i) caused by or (ii) aggravated (permanently worsened) by his service-connected posttraumatic stress disorder (PTSD).

The clinician must adequately address the Veteran's symptoms and treatment, as well as his credible lay statements regarding his CAD and PTSD.

An examination of the Veteran is not necessary unless deemed so by the clinician in order to provide an opinion.

The claims file and a copy of this Remand must be made available to and reviewed by the clinician.

The clinician must provide a complete rationale for all opinions and conclusions reached.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




